DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
No rejections under 35 USC §§ 102 or 103 have been made for claims 6, 12, and 19 although these claims remain rejected under nonstatutory double patenting. 

Claim Objections
Claims 1, 7, and 14 are objected to because of the following informalities: the limitation “receiving first inventory data that indicates a first availability of first computing elements in the first cloud environment” should conclude with a semi-colon to accord with the other limitations of the claims.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,099. Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 1 of US 10,904,099 and claim 1 of the present application as exemplary, the claims may be compared as follows. 

Claim 1
Claim 1 of US 10,904,099
1.    A method comprising:

receiving a first model that specifies a first logical topology of computing elements for deployment in a multi-cloud environment, the multi-cloud environment including a first cloud environment and a second cloud environment;


receiving first inventory' data that indicates a first availability of first computing elements in the first cloud environment


receiving second inventory- data that indicates a second availability of second computing elements in the second cloud environment;


receiving constraint data indicating a constraint on deployment of a computing element of the computing elements, the constraint indicating that the computing element is at least one of restricted from being deployed, or is to be deployed, on the first cloud environment; and



generating a second model that specifies a second logical topology of the computing elements using at least the first inventory data, the second inventory data, and the constraint data.
1. A method, comprising: 

receiving, by a computing device, logical model input that specifies a logical topology model of computing elements for deployment at least partially in a private cloud computing infrastructure and at least partially in a public cloud computing infrastructure; 

receiving, by the computing device, first resource input data specifying a first inventory of computing elements that are available in the private cloud computing infrastructure; 

receiving second resource input data specifying a second inventory of computing elements that are available in the public cloud computing infrastructure; 

receiving constraint input data that specifies a constraint on deployment of a computing element of the computing elements, the constraint comprising an indication that the computing element is at least one of restricted from being deployed, or is to be deployed, on one of the public cloud computing infrastructure or the private cloud computing infrastructure; 

generating, by the computing device and based at least in part on the logical topology model, the first resource input data, the second resource input data, and the constraint input data, an intermediate topology comprising: 

a first set of deployment instructions configured for execution in the private cloud computing infrastructure causing physical deployment of a first portion of a network deployment corresponding to the logical topology model; and 

a second set of deployment instructions configured for execution in the public cloud computing infrastructure causing physical deployment of a second portion of the network deployment corresponding to the logical topology model; 

determining, by the computing device, that the intermediate topology is functionally equivalent to the logical topology model; and 

in response to determining that the intermediate topology is functionally equivalent to the logical topology model: 

transmitting, by the computing device, the first set of deployment instructions to the private cloud computing infrastructure; and 

transmitting, by the computing device, the second set of deployment instructions to the public cloud computing infrastructure.



As can be seen, claim 1 of US 10,904,099 anticipates claim 1 of the present application. Because the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. Accordingly, claim 1 is rejected under nonstatutory double patenting. Independent claims 7 and 14 recite comparable subject matter to claim 1 and accordingly are rejected on the same basis. Claims 2-3, 6, 8-9, 13, 15-16, and 20 are also anticipated by claim 1 of US 10,904,099 and accordingly are rejected. Claims 4, 10, and 17 are anticipated by claim 3 of US 10,904,099 and are rejected. Claims 5, 11, and 18 are anticipated by claim 8 of US 10,904,099 and are rejected. Claims 6, 12, and 19 are anticipated by claim 11 of US 10,904,099 and are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 14, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2014/0280961), hereafter “Martinez,” in view of Jackson (US 2012/0179824).
Regarding claim 1, Martinez teaches a method comprising: 	receiving a first model that specifies a first logical topology of computing elements for deployment in a multi-cloud environment (Martinez: par 0147 […a potentially complex multi-tier application or service may be "blueprinted," i.e., developed in a design environment for eventual deployment in a run time environment, as illustrated in FIG. 30. Such a blueprint may provide the ability to specify abstract resource requirements without coupling the design to a specific cloud provider or baked-in knowledge of the target environment.]), the multi-cloud environment including a first cloud environment and a second cloud environment (Martinez: 35, 38, 41, 44 of FIG. 1; par 0067, 0150 [The deploying of the blueprint may map the logical design to a set of available resources within the hybrid cloud environment.]); 	receiving constraint data indicating a constraint on deployment of a computing element of the computing elements, the constraint indicating that the computing element The deployment policy may further provide the ability to globally or on a hierarchical basis define specific sets of cloud resources that should be included/excluded from evaluation for application blueprints deployed within that container hierarchy.]); and 	generating a second model that specifies a second logical topology of the computing elements (Martinez: par 0084 […some management modules may comprise a cloud model data store 109 that maps the management action to the appropriate cloud-computing resources.]; 0150 [The deploying of the blueprint may map the logical design to a set of available resources within the hybrid cloud environment.]) using at least the [inventory data] and the constraint data (Martinez: par 0150 [The deployment policy may utilize design time constraints, such as container resource affinity, workload resource requirements (e.g., minimum cpu and memory), application components and availability of required data/artifacts, operating system, required SLA, etc., to constrain the initial set of available cloud resources.]; 0151 [Evaluation from the deployment policy results in the set of valid cloud resources for each container or workload of the application blueprint. From this the meta-scheduler may generate a set of prioritized deployment plans…]).	Martinez does not explicitly teach: 	receiving first inventory data that indicates a first availability of first computing elements in the first cloud environment;	receiving second inventory data that indicates a second availability of second The private cloud broker communicates with cloud broker 310 to identify what other compute resources are available in other private clouds 402,404 or public clouds 304, 308 (704).]);	receiving second inventory data that indicates a second availability of second computing elements in the second cloud environment (Jackson: 502 of FIG. 5; par 0078, 0083 [The private cloud broker communicates with cloud broker 310 to identify what other compute resources are available in other private clouds 402,404 or public clouds 304, 308 (704).]);	using at least the first inventory data, the second inventory data (Jackson: 506 of FIG. 5; par 0078, 0083).	It would have been obvious to one of ordinary skill in the art to implement the inventory gathering technique of Jackson within the Martinez system with predictable results. One would be motivated to make the combination in order to enable the Martinez system to separately gather information on available resources within its hybrid cloud computing environment for deployment evaluation purposes. One would further be motivated to make the combination because of the substantial similarity of the 
Regarding claim 2, the method of claim 1, wherein the second model comprises:	a first set of deployment instructions configured for execution in the first cloud environment causing physical deployment of a first portion of a network deployment corresponding to the second model (Martinez: par 0151 [Evaluation from the deployment policy results in the set of valid cloud resources for each container or workload of the application blueprint. From this the meta-scheduler may generate a set of prioritized deployment plans…]); and 	a second set of deployment instructions configured for execution in the second cloud environment causing physical deployment of a second portion of the network deployment corresponding to the second model (Martinez: par 0151 [Evaluation from the deployment policy results in the set of valid cloud resources for each container or workload of the application blueprint. From this the meta-scheduler may generate a set of prioritized deployment plans…]).

Regarding claim 4, the method of claim 1, wherein the constraint data specifies at least one attribute of the first cloud environment and at least one attribute of the second cloud environment (Martinez: par 0150). 

Regarding claim 5, the method of claim 1, further comprising:	deploying a network deployment across the first cloud environment and the second cloud environment according to the second model (Martinez: par 0159); and 	detecting a change in at least one of network resources of the network deployment, the constraint data, the first inventory data, or the second inventory data (Martinez: par 0159); and 	in response to detecting the change, generating a third model that specifies a third logical topology of the computing elements (Martinez: par 0159). 

Regarding claim 7, a method comprising:	receiving a first model that specifies a first logical topology of computing elements for deployment in a multi-cloud environment (Martinez: par 0147 […a potentially complex multi-tier application or service may be "blueprinted," i.e., developed in a design environment for eventual deployment in a run time environment, as illustrated in FIG. 30. Such a blueprint may provide the ability to specify abstract resource requirements without coupling the design to a specific cloud provider or baked-in knowledge of the target environment.]), the multi-cloud environment including a first cloud environment and a second cloud environment (Martinez: 35, 38, 41, 44 of FIG. 1; par 0067, 0150 [The deploying of the blueprint may map the logical design to a set of available resources within the hybrid cloud environment.]);	receiving first inventory data that indicates a first availability of first computing elements in the first cloud environment (Jackson: 502 of FIG. 5; par 0078, 0083 [The private cloud broker communicates with cloud broker 310 to identify what other compute resources are available in other private clouds 402,404 or public clouds 304, 308 (704).]); 	receiving second inventory data that indicates a second availability of second computing elements in the second cloud environment (Jackson: 502 of FIG. 5; par 0078, 0083 [The private cloud broker communicates with cloud broker 310 to identify what other compute resources are available in other private clouds 402,404 or public clouds 304, 308 (704).]); 	generating a second model that specifies a second logical topology of the computing elements (Martinez: par 0084 […some management modules may comprise a cloud model data store 109 that maps the management action to the appropriate cloud-computing resources.]; 0150 [The deploying of the blueprint may map the logical design to a set of available resources within the hybrid cloud environment.]) using at least the first inventory data, the second inventory data, and the first model (Martinez: par 0151 [Evaluation from the deployment policy results in the set of valid cloud resources for each container or workload of the application blueprint. From this the meta-scheduler may generate a set of prioritized deployment plans…]; Jackson: 506 of FIG. 5; par 0078, 0083); 	receiving constraint data indicating a constraint on deployment of a computing element of the computing elements (Martinez: par 0150 [The deployment policy may utilize design time constraints, such as container resource affinity, workload resource requirements (e.g., minimum cpu and memory), application components and availability of required data/artifacts, operating system, required SLA, etc., to constrain the initial set of available cloud resources.]), the constraint indicating that the computing element is at least one of restricted from being deployed, or is to be deployed, on the first cloud environment (Martinez: par 0150 [The deployment policy may further provide the ability to globally or on a hierarchical basis define specific sets of cloud resources that should be included/excluded from evaluation for application blueprints deployed within that container hierarchy.]); and 	generating a third model that specifies a second logical topology of the computing elements using at least the constraint data and the second model (Martinez: par 0159).

Regarding claim 8, the method of claim 7, wherein the second model comprises:	a first set of deployment instructions configured for execution in the first cloud environment causing physical deployment of a first portion of a network deployment corresponding to the second model (Martinez: par 0151 [Evaluation from the deployment policy results in the set of valid cloud resources for each container or workload of the application blueprint. From this the meta-scheduler may generate a set of prioritized deployment plans…]); and 	a second set of deployment instructions configured for execution in the second cloud environment causing physical deployment of a second portion of the network deployment corresponding to the second model (Martinez: par 0151 [Evaluation from the deployment policy results in the set of valid cloud resources for each container or workload of the application blueprint. From this the meta-scheduler may generate a set of prioritized deployment plans…]).

Regarding claim 10, the method of claim 7, wherein the constraint data specifies at least one attribute of the first cloud environment and at least one attribute of the second cloud environment (Martinez: par 0150). 

Regarding claim 11, the method of claim 7, further comprising:	deploying a network deployment across the first cloud environment and the second cloud environment according to the second model (Martinez: par 0159); and 	detecting a change in at least one of network resources of the network deployment, the constraint data, the first inventory data, or the second inventory data (Martinez: par 0159); and 	in response to detecting the change, generating a third model that specifies a third logical topology of the computing elements (Martinez: par 0159). 

Regarding claim 14, a system comprising: 	one or more processors (Martinez: par 0141); and 	one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Martinez: par 0141): 	receiving a first model that specifies a first logical topology of computing elements for deployment in a multi-cloud environment (Martinez: par 0147 […a potentially complex multi-tier application or service may be "blueprinted," i.e., developed in a design environment for eventual deployment in a run time environment, as illustrated in FIG. 30. Such a blueprint may provide the ability to specify abstract resource requirements without coupling the design to a specific cloud provider or baked-in knowledge of the target environment.]), the multi-cloud environment including a first cloud environment and a second cloud environment (Martinez: 35, 38, 41, 44 of FIG. 1; par 0067, 0150 [The deploying of the blueprint may map the logical design to a set of available resources within the hybrid cloud environment.]); 	receiving first inventory data that indicates a first availability of first computing elements in the first cloud environment (Jackson: 502 of FIG. 5; par 0078, 0083 [The private cloud broker communicates with cloud broker 310 to identify what other compute resources are available in other private clouds 402,404 or public clouds 304, 308 (704).]); 	receiving second inventory data that indicates a second availability of second computing elements in the second cloud environment (Jackson: 502 of FIG. 5; par 0078, 0083 [The private cloud broker communicates with cloud broker 310 to identify what other compute resources are available in other private clouds 402,404 or public clouds 304, 308 (704).]);	receiving constraint data indicating a constraint on deployment of a computing element of the computing elements (Martinez: par 0150 [The deployment policy may utilize design time constraints, such as container resource affinity, workload resource requirements (e.g., minimum cpu and memory), application components and availability of required data/artifacts, operating system, required SLA, etc., to constrain the initial set of available cloud resources.]), the constraint indicating that the computing element is at least one of restricted from being deployed, or is to be deployed, on the first The deployment policy may further provide the ability to globally or on a hierarchical basis define specific sets of cloud resources that should be included/excluded from evaluation for application blueprints deployed within that container hierarchy.]); and 	generating a second model that specifies a second logical topology of the computing elements (Martinez: par 0084 […some management modules may comprise a cloud model data store 109 that maps the management action to the appropriate cloud-computing resources.]; 0150 [The deploying of the blueprint may map the logical design to a set of available resources within the hybrid cloud environment.]) using at least the first inventory data, the second inventory data, and the constraint data (Martinez: par 0150, 0151 [Evaluation from the deployment policy results in the set of valid cloud resources for each container or workload of the application blueprint. From this the meta-scheduler may generate a set of prioritized deployment plans…]; Jackson: 506 of FIG. 5; par 0078, 0083).

Regarding claim 15, the system of claim 14, wherein the second model comprises: 	a first set of deployment instructions configured for execution in the first cloud environment causing physical deployment of a first portion of a network deployment corresponding to the second model (Martinez: par 0151 [Evaluation from the deployment policy results in the set of valid cloud resources for each container or workload of the application blueprint. From this the meta-scheduler may generate a set of prioritized deployment plans…]); and Evaluation from the deployment policy results in the set of valid cloud resources for each container or workload of the application blueprint. From this the meta-scheduler may generate a set of prioritized deployment plans…]).

Regarding claim 17, the system of claim 14, wherein the constraint data specifies at least one attribute of the first cloud environment and at least one attribute of the second cloud environment (Martinez: par 0150).

Regarding claim 18, the system of claim 14, the operations further comprising:	deploying a network deployment across the first cloud environment and the second cloud environment according to the second model (Martinez: par 0159); and 	detecting a change in at least one of network resources of the network deployment, the constraint data, the first inventory data, or the second inventory data (Martinez: par 0159); and 	in response to detecting the change, generating a third model that specifies a third logical topology of the computing elements (Martinez: par 0159).

Claims 3, 9, and 16 are rejected as being unpatentable over Martinez et al. (US 2014/0280961), in view of Jackson (US 2012/0179824), and further in view of Deng et al. (US 2014/0052773), hereafter “Deng.”
The resulting deployment plan may be deployed without user interaction], 0155); and 	transmitting the second set of deployment instructions to the second cloud environment (Martinez: par 0154 [The resulting deployment plan may be deployed without user interaction], 0155).	Martinez-Jackson does not teach: 	determining that the first model is functionally equivalent to the second model; and 	in response to determining that the first model is functionally equivalent to the second model.	Deng teaches a technique of: 	determining that the first model is functionally equivalent to the second model (Deng: 2F, 2H of FIG. 2A; par 0039); and 	in response to determining that the first model is functionally equivalent to the second model (Deng: 2F, 2H of FIG. 2A; par 0039).	It would have been obvious to one of ordinary skill in the art to incorporate the topology validation of Deng within the Martinez-Jackson system with predictable results. 

Regarding claim 9, the method of claim 8, further comprising:	determining that the first model is functionally equivalent to the second model (Deng: 2F, 2H of FIG. 2A; par 0039; Martinez: par 0154 [The resulting deployment plan may be deployed without user interaction], 0155); and 	in response to determining that the first model is functionally equivalent to the second model (Deng: 2F, 2H of FIG. 2A; par 0039; Martinez: par 0154 [The resulting deployment plan may be deployed without user interaction], 0155): 	transmitting the first set of deployment instructions to the first cloud environment (Martinez: par 0154 [The resulting deployment plan may be deployed without user interaction], 0155); and 	transmitting the second set of deployment instructions to the second cloud The resulting deployment plan may be deployed without user interaction], 0155).

Regarding claim 16, the system of claim 15, the operations further comprising: 	determining that the first model is functionally equivalent to the second model (Deng: 2F, 2H of FIG. 2A; par 0039; Martinez: par 0154 [The resulting deployment plan may be deployed without user interaction], 0155); and 	in response to determining that the first model is functionally equivalent to the second model (Deng: 2F, 2H of FIG. 2A; par 0039; Martinez: par 0154 [The resulting deployment plan may be deployed without user interaction], 0155): 	transmitting the first set of deployment instructions to the first cloud environment (Martinez: par 0154 [The resulting deployment plan may be deployed without user interaction], 0155); and 	transmitting the second set of deployment instructions to the second cloud environment (Martinez: par 0154 [The resulting deployment plan may be deployed without user interaction], 0155).

Claims 13 and 20 are rejected as being unpatentable over Martinez et al. (US 2014/0280961), in view of Jackson (US 2012/0179824), and further in view of Chakra et al. (US 2015/0163285), hereafter “Chakra.”
Regarding claim 13, Martinez-Jackson does not explicitly teach the method of claim 7, wherein the first cloud environment is a private cloud environment and the second cloud environment is a public cloud environment. 

Chakra teaches: 	wherein a first cloud environment is a private cloud environment and a second cloud environment is a public cloud environment (Chakra: 520, 530, 550 of FIG. 5; par 0035). 	It would have been obvious to one of ordinary skill in the art to implement the public/private cloud constraint technique of Chakra within the Martinez-Jackson system with predictable results. One would be motivated to make the combination to provide the benefit of allowing users to specify preferences for either public or private clouds, depending on e.g. the sensitivity of the data to be stored therein. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Martinez-Jackson and Chakra relate to cloud deployments. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Chakra could have been implemented within the Martinez-Jackson system with predictable results and a beneficial effect. 

Regarding claim 20, the system of claim 14, wherein the first cloud environment is a private cloud environment and the second cloud environment is a public cloud environment (Chakra: 520, 530, 550 of FIG. 5; par 0035). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454